UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 10, 2016 TRACK GROUP, INC. (Exact name of Registrant as specified in its Charter) Delaware 000-23153 87-0543981 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 405 South Main Street, Suite 700, Salt Lake City, UT 84111 (Address of principal executive offices) (801) 451-6141 (Registrant’s Telephone Number) Not Applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On August 10, 2016, Track Group, Inc. (the “Company”) issued a press release announcing its financial results for the quarter ended June 30, 2016.A copy of the press release is attached as Exhibit 99.1. In accordance with General Instruction B.2 for Form 8-K, the information in this Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 8.01 Other Events. See Item 2.02. Item 9.01 Financial Statements and Exhibits. See Exhibit Index. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRACK GROUP, INC. Date: August 11, 2016 By: /s/ John R. Merrill John R. Merrill Chief Financial Officer EXHIBIT INDEX ExhibitNo. Description Press release, dated August 10, 2016
